DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 3, line 12: “connection elements” should be corrected to - -the attachment means- -; the specification points to the “connection elements” being the same as the “attachment means” and therefore should maintain consistency;  
Claim 14, line 19: “a housing” and “a housing part” should be corrected to - -the housing- - and - -the housing part- -, antecedent basis can be found in line 7;
Claim 17, lines 1-2: “the connection elements” should be corrected to - -the attachment means- -;  
Appropriate correction is required.


















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margrave (US 8,925,189).
Regarding claim 1: Margrave teaches an electrical plug connector 10 for an electronic power system in the automotive industry (Fig. 1), comprising: a plug connector body 20, 22 for receiving a contact device 74 (Fig. 1), the plug connector body including an inner plug connector body (at 72; Fig. 1) and an outer plug connector body 20 (Fig. 1); and the plug connector body is embodied to be inserted into an opening 18 defined in a housing part 12 of a housing of an electronic unit (see Fig. 1); a shield 24 carried by the plug connector body (Fig. 1); and the inner plug connector body and the outer plug connector body are positioned on opposite-lying sides of the housing part 12 (see Fig. 1), and the inner plug connector body can be fixed in the housing of the electronic unit independently from the housing part 12 (see Fig. 1); and attachment means 42 to connect the inner plug connector body and the outer plug connector body 44to one another so that the housing part 12 is fixed between the inner plug connector body and the outer plug connector body (see Figs. 1-4).
Regarding claim 2: Margrave teaches all the limitations of claim 1 and further teaches wherein the attachment means 42 are screw connections (see Fig. 1). 
Regarding claim 3: Margrave teaches all the limitations of claim 1 and further teaches wherein the inner plug connector body or the outer plug connector body defines plural sockets 40, and the defined plural sockets are arranged in a symmetrical manner around a central axis of the plug connector body (Fig. 1), and the corresponding plug connector body 10 defines a corresponding number of through-going holes 44 that are arranged in a corresponding symmetrical manner around the central axis of the plug connector body (Fig. 2): and the attachment means 42 connect the inner plug connector body and the outer plug connector body to one another (see Figs. 1-4).  
Regarding claim 4: Margrave teaches all the limitations of claim 1 and further teaches wherein the shield 24 comprises a cylindrical section (at 58a; Fig. 1) and multiple shield tabs 68 that adjoin the cylindrical section (Fig. 1).  
Regarding claim 5: Margrave teaches all the limitations of claim 4 and further teaches wherein multiple shield tabs 68 comprise radially protruding contact sites that are positioned relative to the cylindrical section in such a manner that the radially protruding contact sites contact the housing part proximate the opening (see Fig. 3).  
Regarding claim 6: Margrave teaches all the limitations of claim 1 and further teaches the shield 24 is connected to the inner plug connector body (see Figs. 3-4).  
Regarding claim 7: Margrave teaches all the limitations of claim 1 and further teaches wherein the contact device 74 is received in and is connected to the inner plug connector body in a positive-locking manner (Fig. 4).  
Regarding claim 8: Margrave teaches all the limitations of claim 1 and further teaches wherein the contact device 28 has plural inner conductor parts (e.g. contacts located within contact device 28 to mate with contacts located within outer conductor 20; Fig. 1). 
Regarding claim 9: Margrave teaches all the limitations of claim 1 and further teaches comprising: an HV-interlock (at 84; Fig. 4) carried by the contact device 74; and the HV-interlock monitors that the electrical plug connector is correctly connected to an electrical mating plug connector 28 (e.g. the HV-interlock ensures that the contact within is positioned properly and therefore would ensure that a proper connection is established with mating plug connector 28).  
Regarding claim 10: Margrave teaches all the limitations of claim 1 and further teaches a positioning device 90 carried by the plug connector body 10 and the positioning device ensures the inner plug connector body and the outer plug connector body can only be connected to one another in a defined orientation (see Fig. 1). 
Regarding claim 11: Margrave teaches all the limitations of claim 1 and further teaches further comprising; an electrical mating plug connector 28; and the electrical mating plug connector and the electrical plug connector (Fig. 1) together form a coding device (e.g. rails located above and below 30; Fig. 1); and 47the coding device ensures that the plug connector and the mating plug connector can only be connected to one another in a defined orientation (see Fig. 1 for the feature along 30 ensuring that a singular connection is achieved).  
Regarding claim 12: Margrave teaches all the limitations of claim 11 and further teaches comprising: a guide (e.g. top front of outer connector body 30; Fig. 1) carried by the plug connector (Fig. 1), and the guide is at least partially annular in shape and renders it possible to connect the plug connector to the mating plug connector 28 (see Fig. 1); and the guide includes a dismount facility that is at least partially rotatable (e.g. the locking mechanism on plug 28 is a dismount facility and at least partially rotates relative to the guide).  
Regarding claim 13: Margrave teaches a high voltage cable harness comprising: an electrical plug connector 10, the electrical plug connector having, a plug connector body 20, 22 for receiving a contact device 74, the plug connector body comprising an inner plug connector body 22 and an outer plug connector body 20, and the plug connector body is embodied to be inserted into an opening 18 defined in a housing part 12 of a housing of an electronic unit (see Fig 1), a shield 24 carried by the plug connector body (Fig. 1): and 48the inner plug connector body 22 and the outer plug connector body 20 are positioned on opposite-lying sides of the housing part 12 (see Fig. 1), and the inner plug connector body 22 can be fixed in the housing of the electronic unit independently from the housing part 12 (Fig 1), and attachment means 42 to connect the inner plug connector body and the outer plug connector body to one another in such a manner that the housing part is fixed between the inner plug connector body and the outer plug connector body (see Figs. 1-4) and a pre-fabricated cable having a corresponding electrical mating plug connector 28 (see Fig. 1).  
Regarding claim 14: Margrave teaches a high voltage system for a motor vehicle (Fig. 1), comprising an electrical plug connector 10, the electrical plug connector having, a plug connector body 20, 22 for receiving a contact device 74, the plug connector body comprising an inner plug connector body 22 and an outer plug connector body 20, and the plug connector body is embodied to be inserted into an opening 18 defined in a housing part 12 of a housing of an electronic unit (Fig. 1), a shield 24 carried by the plug connector body (Fig. 1), and the inner plug connector body and the outer plug connector body are positioned on opposite-lying sides-of the housing part 12 (Fig. 1), and the inner plug connector body can be fixed in the housing of the electronic unit independently from the housing part 12 (see Fig. 1) and 49attachment means 42 to connect the inner plug connector body and the outer plug connector body to one another in such a manner that the housing part 12 is fixed between the inner plug connector body and the outer plug connector body (Fig. 1); and a high voltage electronic unit that includes a high voltage battery (Col. 1, lines 18-46), and the housing that has the housing part 12 (Fig. 1); and the electrical plug connector is fixed to the housing part (Figs. 1-4); and an electrical mating plug connector 28 for connecting to the electrical plug connector (see Fig. 1).  
Regarding claim 15: Rejected for substantially the same reasons as claim 14.
Regarding claim 16: Margrave teaches all the limitations of claim 3 and further teaches wherein the plural sockets 40 define threads (e.g. for receiving fasteners 42; Fig. 1).  
Regarding claim 17: Margrave teaches all the limitations of claim 3 and further teaches wherein the connection elements 42 are threaded bolts (see Fig. 1). 51  
Regarding claim 18: Margrave teaches all the limitations of claim 1 and further teaches wherein the contact device 74 is received in the inner plug connector body in a clipped positive- locking manner (see Figs. 3-4).  
Regarding claim 19: Margrave teaches all the limitations of claim 1 and further teaches wherein the contact device 74 has plural inner conductor parts that are embodied as pin contacts (see Fig. 1).  
Regarding claim 20: Margrave teaches all the limitations of claim 1 and further teaches wherein the electrical plug connection is a multi-pin plug connector (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused connectors having an inner, outer connector body, and shield and attached to a housing part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833